Citation Nr: 0415753	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a rating in excess of 20 percent for a seizure 
disorder, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to August 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Seattle, 
Washington Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for a disability described as 
"seizure disorder secondary to severe hyponatremia with 
sensitivity to heat, light, and noise."  The RO assigned for 
that disability a 10 percent rating, effective from the 
veteran's separation from service in August 2000.  In an 
August 2002 rating decision, the RO changed the rating from 
10 percent to 20 percent, also effective from August 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal of the assigned 
rating for his seizure disorder continues.

The March 2002, rating decision also granted service 
connection for memory difficulties, evaluated as 10 percent 
disabling effective August 25, 2000.  The veteran submitted a 
notice of disagreement with this decision, and the RO 
considered this issue in the June 2002 statement of the case.  
However, neither the veteran, nor the veteran's 
representative, made any mention of the memory difficulty 
issue after the issuance of the statement of the case.  

The memory difficulty issue has not been certified to the 
Board, and the RO has taken no actions that would lead the 
veteran to believe that he has perfected an appeal as to that 
issue.  In the absence of a substantive appeal or RO 
certification, the Board finds that the veteran has not 
perfected an appeal with regard to this issue.  See 38 
U.S.C.A. § 7105(d)(3) (West 2002) (RO may close the case for 
failure to respond to a statement of the case).

The veteran has relocated since filing his initial claim.  
His case is now handled through the Roanoke, Virginia RO.

The veteran has filed claims for service connection for 
anxiety, depression, anthrax exposure, and Gulf War syndrome.  
The RO has not yet issued a decision on these claims, and 
they are referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the VA examination in April 2001, it was reported that the 
veteran was taking Dilantin on a daily basis.  The use of a 
prescription medication implies that the veteran is receiving 
treatment.  The veteran has not reported where he receives 
his current treatment.  Given the nature of his disability, 
the Board finds that VA should specifically request this 
information in order to assist him with the development of 
his claim

The record contains no information as to the veteran's 
employment since service.  The rating schedule cautions that 
in evaluating epilepsy, rating specialists must bear in mind 
that although seizures may be controlled with medication, the 
epileptic may still find employment and rehabilitation 
difficult.  38 C.F.R. § 4.126, notes following Diagnostic 
Code 8914 (2003).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should ask the veteran 
to identify the physicians and facilities 
that have treated him since service for 
his seizure disorder, and to report any 
periods of unemployment since service.  
Records of treatment should be obtained.

2.  If the AMC or RO receives evidence 
showing any seizure activity or definite 
history of unemployment since service, 
the veteran should be afforded a 
neurologic examination to assess the 
current severity of the service-connected 
seizure disorder.  The examiner should 
report the frequency of seizures 
characterized by generalized tonic-clonic 
convulsion with unconsciousness (major 
seizures); and seizures characterized by 
a brief interruption of consciousness or 
conscious control associated with staring 
or rhythmic blinking, nodding of the 
head, sudden jerking movements of the 
arms trunk or head, or sudden loss of 
postural control (minor seizures).  The 
examiner should also comment on the 
impact of the seizure disorder on the 
veteran's employment.

3.  If there is a definite history of 
unemployment, the AMC or RO should, after 
obtaining the veteran's consent, obtain a 
social and industrial survey assessing 
the veteran's education, occupations 
prior and subsequent to service, places 
of employment and reasons for 
termination, wages received, and number 
of seizures.

4.  The AMC or RO should then 
readjudicate the claim.  If the benefit 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


